Citation Nr: 1024395	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-27 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and friend


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which reopened the Veteran's claim of service 
connection for a low back disability, but denied the claim on 
its merits.  

In March 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for a low back disorder in 
an August 2001 rating decision.  The Veteran did not appeal 
the decision.  

3.  The evidence received since the August 2001 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability.  

4.  Competent evidence of a nexus between the Veteran's low 
back disability and service is of record.  




CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied entitlement 
to service connection for a low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.302(b), 20.1103 (2009).  

2.  The evidence received since the August 2001 rating 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).  

3.  A low back disability was incurred during active service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

II.  Decision  
New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  

At the time of the August 2001 rating decision, the evidence 
of record consisted of the Veteran's service treatment 
records, copies of his service personnel records, his DD Form 
214, and a March 2001 private medical statement.  In the 
August 2001 rating decision, the RO denied service connection 
for a low back disorder.  Specifically, the RO determined 
while the Veteran's service treatment records show treatment 
for an in-service low back strain, there is no evidence of 
record showing a current diagnosis for a low back disability.  
The RO acknowledged the March 2001 private medical statement 
that refers to the Veteran receiving treatment for back 
problems since 1961, but concluded that the private physician 
failed to offer a rationale between the Veteran's current 
symptoms and his injury in service, nor did he provide a 
diagnosis for any back disability.  The Veteran was notified 
of the denial in a September 2001 letter, including his 
appeal rights, and he did not appeal the decision.  Thus, it 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board notes that the RO reopened the Veteran's claims in 
the March 2006 rating decision.  The Board is required to 
address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (1996).  

The Board has reviewed the evidence of record and finds that 
the Veteran has submitted new and material evidence to reopen 
the claim of service connection for a low back disability.  
The Veteran has submitted additional statements and provided 
hearing testimony with regards to his low back disability, as 
well as additional clinical evaluations that reflect his 
current symptomatology of his low back disability.  More 
importantly of record are the results from a January 2006 VA 
examination, which discusses whether the Veteran's current 
low back disability is attributable to his active military 
service.  The evidence is new and material, as it relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a low back disability.  Thus, the 
claim is reopened and will be considered on the merits as 
discussed below.  



Service Connection

The Veteran testified during the March 2010 hearing that in 
1961, he began playing basketball with a "[p]ost [t]eam" 
while on active duty and injured his back during basketball 
practice.  He indicated that he has endured back problems 
since his in-service back injury.  The Veteran contends that 
service connection is warranted for his current back 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The Board notes that congenital or developmental defects are 
not considered diseases or injuries under the law.  38 C.F.R. 
§ 3.303(c) (2009).  Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  
With regard to congenital or developmental defects, service 
connection may not be granted for a defect but may be granted 
for disability which is shown to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records reflects 
complaints and treatment for a back injury.  In October 1961, 
the Veteran reported to sick call with complaints of a 
strained back after wrestling at the gym.  Physical 
examination of the Veteran revealed a back spasm, and he was 
treated with Robaxin and heat.  Upon discharge, clinical 
evaluation of the Veteran's spine was normal as reflected on 
the March 1962 separation examination report.  However, on 
his March 1962 report of medical history, the Veteran noted 
that his health was good, "with the exception of a back 
strain."  He indicated that his back was injured while 
playing basketball in the gym.  The examining physician noted 
that the Veteran strained his back in September 1961 and wore 
a brace for approximately one month due to his injury.  

Post service treatment records show treatment for the 
Veteran's back disability.  Beginning in March 2001, a 
private physician noted that he has been treating the Veteran 
for his back problems that seem to be related to an injury 
that occurred while on active duty.  He explained that he 
reviewed the Veteran's service treatment records, noting the 
October 1961 sick call note which reports the "strained 
back, wrestling at the gym."  He also references a September 
1961 note relating "numbness along the lateral aspect of the 
right foot and calf."  Thereafter, a second private 
physician noted the Veteran's continuing back complaints in 
an August 2005 private medical statement.  She explained that 
the Veteran was examined by her for neck injuries after an 
accident in July 2005 and also complained of back problems 
which originated while he was on active duty.  Upon reviewing 
the Veteran's claims file, she noted an entry relating to 
numbness along the lateral aspect of the right foot and calf, 
and concluded this could be "indicative of sciatic 
involvement."  She further added that the Veteran's in-
service back injury has continued to cause problems since his 
active duty.  A computerized tomography (CT) scan performed 
in November 2000 revealed spinal stenosis with multilevel 
facet arthropathy, degenerative joint disease of the SI 
joints, and L4-5 disc bulge.  Magnetic Resonance Image (MRI) 
testing conducted in June 2006 revealed mild spondylosis in 
the lumbar spine with small anteriorly projecting endplate 
spurs present from L2-3 through L5-S1, a mild disc bulge and 
small posterior midline annular fissure, as well as bilateral 
facet arthropathy without visible neural impingement at L4-5; 
and mild disc bulge and bilateral facet arthropathy without 
visible neural impingement at L5-S1.  The question for the 
Board is whether a nexus exists between the Veteran's in-
service back strain injury and his current low back 
disability.  

Review of the evidentiary record reveals that during the 
course of this appeal, the Veteran underwent a VA examination 
to assess his current low back disability.  He informed the 
VA examiner of his right lower back pain with right lower 
extremity (RLE) cramping and lateral calf/foot numbness.  The 
VA examiner noted that he injured his lower back while 
wrestling in the gym according to his service treatment 
records.  He also noted that service treatment records showed 
cramping in this right calf and posterior thigh, associated 
with numbness along the right lateral calf and foot.  After 
review of the claims file and physical examination of the 
Veteran, the VA examiner diagnosed the Veteran with lumbar 
spinal stenosis with S1 nerve root irritation.  He explained 
that his current low back disability is "less likely than 
not" related to his injury sustained in service in October 
1961.  The VA examiner explained that his back strain injury 
would not cause his current disability.  However, as noted 
previously, his service treatment records note complaints of 
numbness in his right calf and foot associated with cramping, 
and he is currently having these same symptoms along the 
right side of his lower back.  The VA examiner concluded that 
this is "more likely than not" an early manifestation of 
his current disability of spinal stenosis, which was more 
likely than not recently aggravated by his motor vehicle 
accident (MVA).  Thus, he opined that the Veteran's current 
low back disability is "as likely as not" the same 
disability that was diagnosed in 1961 as an "unnoticed 
neural" condition.  He explained that this was likely an 
early manifestation of his spinal stenosis which is more 
likely than not a congenital condition that has gradually 
worsened over time due to degenerative changes further 
narrowing the spinal canal causing further impingement on the 
nerve roots.  

The Board has reviewed this case and finds that the evidence 
is in equipoise and therefore supports the grant of service 
connection for the Veteran's low back disability.  The 
Veteran is competent to report that he back problems during 
service, which is supported by the sick call reports for 
treatment of a back strain.  Thus, the Board will concede 
such back injury in service.  It must be noted that the 
Veteran is not, on the other hand, competent to state that he 
sustained a lumbar spinal stenosis with S1 nerve root 
irritation in service, as that requires a medical opinion or 
requires objective medical evidence.  Regardless, there is no 
reason for the Board to question the Veteran's credibility in 
this case, particularly when the VA examiner supports the 
finding that the Veteran's low back disability is related to 
his military service.

Additionally, the private medical statements and MRI report 
submitted by the Veteran acknowledge the Veteran's history of 
an injury or event in service, and essentially state that the 
Veteran currently has a low back disability as a result of 
some type of event or injury.  Similarly, during the VA 
examination and Board hearing, the Veteran provided a 
statement as to continuity of symptomatology, stating that 
his low back disability began in 1961, and he has endured low 
back problems since that time.  Again, the Board finds the 
Veteran's statements are credible, as the statements are 
consistent with the objective evidence of record.  See Caluza 
v. Brown, 7 Vet. App. 487, 506 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table) (Board must analyze the 
credibility and probative value of evidence).  Furthermore, 
the evidence of record is void of any intercurrent injury, 
and there is no evidence of record to suggest that an injury 
occurred between the Veteran's discharge from service and the 
January 2006 VA examination.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin or the degree of disability, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Given the facts of this case, and 
with resolution of all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for low back 
disability is warranted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened.  

Entitlement to service connection for a low back disability 
is granted.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


